09/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0596



                             No. DA 20-0596

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JOSEPH JOHN McNAMARA,

           Defendant and Appellant.



                                 ORDER



     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 17, 2022, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  September 6 2022